                            Case 1:14-md-02543-JMF Document 6684 Filed 04/15/19 Page 1 of 1




                                                                    300 North LaSalle
                                                                  Chicago, Illinois 60654
                 Andrew B. Bloomer, P.C.
                   To Call Writer Directly:                          (312) 862-2000                                       Facsimile:
                      (312) 862-2482                                                                                   (312) 862-2200
               andrew.bloomer@kirkland.com                          www.kirkland.com




                                                                   April 15, 2019

                    The Honorable Jesse M. Furman
                    United States District Court for the
                    Southern District of New York
                    500 Pearl Street
                    New York, NY 10007

                                    Re:       In re: General Motors LLC Ignition Switch Litigation,
                                              14-MD-2543 (JMF)

                   Dear Judge Furman:

                           Pursuant to this Court’s Order No. 50 Paragraph 8 (Docket No. 875), counsel for New GM
                   and Lead Counsel for plaintiffs are to jointly submit a list of cases recently transferred to MDL
                   2543 which contain economic loss allegations, claims, and/or defendants that are not included in
                   the Fifth Amended Consolidated Complaint. (See id.) Based on their review, the parties have not
                   identified any such economic loss cases transferred to the MDL 2543 docket since the parties’
                   March 15, 2019 joint letter (Docket No. 6579).



                                                                                  Respectfully submitted,

                                                                                  /s/ Richard C. Godfrey, P.C.
                                                                                  /s/ Andrew B. Bloomer, P.C.

                                                                                  Counsel for Defendant General Motors LLC

                   cc:      MDL Counsel of Record




Beijing   Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich    New York   Palo Alto   Paris   San Francisco   Shanghai   Washington, D.C.
